1
2                                                                        1/31/2019
3
                                                                           CW
4
5
6
7
8
                IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 8:19-MJ-00032-1
      UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      TAM THIEN VU,
16
                        Defendant.
17
18
19                                             I.
20         On January 28, 2019, Defendant Tam Thien Vu (“Defendant”) made his
21   initial appearance in this district on the Complaint filed in the United States
22   District Court for the Central District of California, Case No. 8:19-MJ-00032-1.
23         The Court appointed William S. Harris from the Indigent Defense Panel to
24   represent Defendant.
25         The parties stipulated to a continuance of the detention hearing. The Court
26   continued the detention hearing to January 31, 2019.
27   ///
28   ///
1          The parties appeared on January 31, 2019 for the detention hearing.
2    Defendant was represented by previously-appointed William S. Harris.
3          The Court conducted a detention hearing based on a motion by the
4    Government [18 U.S.C. § 3142(e)] in a case allegedly involving a serious risk that
5    Defendant will flee.
6          The Court concludes that the Government is entitled to a rebuttable
7    presumption that no condition or combination of conditions reasonably will assure
8    the defendant’s appearance as required and the safety or any person or the
9    community [18 U.S.C. § 3142(e)(2)] (“Presumption”).
10
11                                             II.
12         The Court finds that Defendant has not rebutted the Presumption and that no
13   condition or combination of conditions will reasonably assure:
14                      ☒ the appearance of the defendant as required;
15                      ☒ the safety of any person or the community.
16         The Court bases its conclusions on the following:
17         As to risk of non-appearance:
18             Prior violation of parole;
19             Minimal bail resources.
20         As to danger to the community:
21             Extensive criminal history, including property- and drug-related
22                crimes;
23             The nature of the charged offense, which alleges the use of a firearm.
24
25                                           III.
26         In reaching this decision, the Court considered: (a) the nature and
27   circumstances of the offense(s) charged, including whether the offense is a crime
28   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled

                                                    2
1    substance, firearm, explosive, or destructive device; (b) the weight of evidence
2    against the defendant; (c) the history and characteristics of the defendant; and
3    (d) the nature and seriousness of the danger to any person or the community. [18
4    U.S.C. § 3142(g).] The Court also considered the report and recommendation of
5    the U.S. Pretrial Services Agency.
6
7                                             V.
8          IT IS THEREFORE ORDERED that Defendant be detained until trial. The
9    defendant will be committed to the custody of the Attorney General for
10   confinement in a corrections facility separate, to the extent practicable, from
11   persons awaiting or serving sentences or being held in custody pending appeal.
12   The defendant will be afforded reasonable opportunity for private consultation
13   with counsel. On order of a Court of the United States or on request of any
14   attorney for the Government, the person in charge of the corrections facility in
15   which defendant is confined will deliver the defendant to a United States Marshal
16   for the purpose of an appearance in connection with a court proceeding.
17   [18 U.S.C. § 3142(i).]
18
19
     Dated: January 31, 2019                _____/s/_______________________
20
                                            HON. MARIA A. AUDERO
21                                          UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
                                                3
